
	
		I
		112th CONGRESS
		2d Session
		H. R. 5871
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Ms. Bass of
			 California (for herself, Mr.
			 Marino, Mrs. Bachmann,
			 Mr. McDermott,
			 Mr. Hastings of Florida,
			 Ms. Clarke of New York,
			 Mr. Stark,
			 Mr. Cicilline, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Family Educational Rights and Privacy Act of
		  1974 to provide improvements to such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Papers Leads to
			 Uninterrupted Scholars Act or the A Plus
			 Act.
		2.Family
			 educational rights and privacySection 444(b) of the General Education
			 Provisions Act (20 U.S.C. 1232g(b)) (commonly known as the Family
			 Educational Rights and Privacy Act of 1974) is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (F), by inserting or for, or on behalf of, child welfare agencies for
			 the purpose of assessing policies and practices intended to improve educational
			 outcomes for students in foster care after improving
			 instruction,;
				(B)in subparagraph
			 (J)(ii), by striking and after the semicolon at the end;
				(C)in subparagraph
			 (K)(ii), by striking the period at the end and inserting ; and;
			 and
				(D)by adding at the
			 end the following:
					
						(L)a
				State or local child welfare agency or tribal organization (defined in section
				4 of the Indian Self-Determination and Education Assistance Act) when such
				agency or organization has responsibility for the student’s placement and care,
				provided that the education records, or the personally identifiable information
				contained therein, of the student will not be disclosed by such agency or
				organization except for the purpose and to the extent necessary to address the
				student’s educational needs.
						;
				and
				(2)in paragraph
			 (2)(B), by inserting , except when a parent is a party to a child
			 welfare court proceeding, and the order is issued in the context of that
			 proceeding, additional notice to the parent by the educational agency or
			 institution is not required after educational institution or
			 agency.
			
